United States Court of Appeals
                        For the First Circuit
                       ___________________
No. 16-1290
                            YE XIAN JING,
                         a/k/a XIAN JING YE,

                             Petitioner,
                                 v.
                          LORETTA E. LYNCH,
               ATTORNEY GENERAL OF THE UNITED STATES,

                             Respondent.
                          _________________
                 PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS
                          _________________
                               Before
                  Lynch and Selya, Circuit Judges,
                   and Burroughs, District Judge.
                          _________________
     Gerald Karikari and Karikari & Associates, P.C. on brief for
petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, United States Department of Justice,
Emily Anne Radford, Assistant Director, and Aric A. Anderson, Trial
Attorney, Office of Immigration Litigation, on brief for
respondent.
                         _________________

                           January 4, 2017
                          _________________




     
         Of the District of Massachusetts, sitting by designation.
             BURROUGHS, District Judge.   Ye Xian Jing a/k/a Xian Jing

Ye (“Ye”), a native of China, filed a petition for review of a

Board of Immigration Appeals (“BIA”) decision, which dismissed his

appeal of the Immigration Judge’s (“IJ”) denial of his applications

for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Because the BIA’s decision was

supported by substantial evidence, we deny the petition.

  I.       BACKGROUND

             On July 19, 2012, Ye, a citizen of China, entered the

United States without admission or parole in Arizona. He was

detained by the Department of Homeland Security (“DHS”), and

interviewed (the “DHS Interview”) on July 19, 2012. The record of

the DHS Interview includes a three-page “Record of Sworn Statement

in Proceedings Under Section 235(b)(1) of the Act” (hereinafter,

the “Sworn Statement”) and a one-page “Jurat for Record of Sworn

Statement in Proceedings under Section 235(b)(1) of the Act”

(hereinafter, the “Jurat”).1

             The Sworn Statement, dated July 19, 2012, indicates that

a Mandarin interpreter was used, and that Ye was advised by a


       1
       During the hearing before the IJ, the Sworn Statement and
Jurat were entered as a single exhibit. Ye testified that his
signature was on “each and every page,” including the Jurat. At
the hearing, Ye never raised any issues regarding the reliability
of the Jurat based on its date or distinguished it from the Sworn
Statement. Therefore, unless otherwise noted, the Jurat and the
Sworn Statement will be collectively referred to as the DHS
Interview.


                                 - 2 -
Border Patrol agent that “U.S. law provides protection to certain

persons who face prosecution, harm or torture upon return to their

home country.” The Border Patrol agent also informed Ye that “[i]f

you fear or have a concern about being removed from the United

States or about being sent home, you should tell me so during this

interview because you may not have another chance.” Ye said he

understood. When asked why he came to the United States, Ye

answered “I just wanted to come to the United States.” When asked

if he wanted to add anything at the end of the interview, Ye

indicated that there was nothing else he wanted to say. Despite

being   specifically   warned   that    he   might   not   have   another

opportunity to raise his fears or concerns regarding removal later,

Ye did not raise his alleged past persecution or fear of future

persecution. Ye signed all three pages of the Sworn Statement.

          The Jurat, dated July 20, 2012, is also signed by Ye,

and appears to be part of the same interview documented in the

Sworn Statement. The Jurat contained Ye’s answers to a series of

questions, including that he had left China “to live and work,”

that he had no fear or concern about returning, and that he would

not be harmed if he returned.

          Thereafter, Ye expressed a fear of returning to China,

and in November 2012 he was given a “credible fear interview,”

where he stated that when he was in China he had been arrested and

beaten by Chinese authorities at an unauthorized house church and


                                - 3 -
then detained for over a month. On November 14, 2012, an asylum

officer determined that Ye had expressed a credible fear of

persecution. He was subsequently charged with being removable as

an alien seeking admission without required documents. He filed an

asylum application, requested withholding of removal, and sought

protection under CAT. In response, DHS submitted the July 19 and

July 20, 2012 Sworn Statement and Jurat.

             On September 4, 2014, the IJ held a hearing on the asylum

application,     request     for   withholding     of   removal,   and     CAT

protection claim. Ye and a friend with whom he attended church in

the   United   States   testified,    and   he   submitted   a   2012    State

Department     report   on   religious   freedom   in   China.   During    his

testimony, Ye conceded his removability, but testified that he

feared religious persecution in China if he returned and that he

had suffered a specific instance of religious persecution by

Chinese officials in the past. Ye admitted that during the DHS

Interview he had answered questions through an interpreter, that

the interpreter had read back the answers, and that Ye had then

signed all of the pages, indicating that the answers were accurate

and truthful. Ye also testified that he had not understood all of

the questions, that he had been nervous during the interview, and

that he had feared he would be sent back to China for saying the

“wrong thing.” At no point did he distinguish between the Sworn

Statement and the Jurat. The 2012 State Department report on


                                    - 4 -
religious freedom in China, submitted to the IJ, contained some

general evidence of problems certain Christians have faced in some

parts of China.

             At the conclusion of the hearing, the IJ denied all of

Ye’s claims and ordered him removed from the United States. In

support of his decision, the IJ found that Ye was not credible.

Relying   largely     on    the    DHS    Interview,     he   reasoned    it   was

“absolutely inconceivable that if those events [being beaten and

kicked by the police, arrested, and detained in China] had occurred

and if indeed the respondent had left China for the sole purpose

of escaping that persecution, that he would have failed to mention

those events to the Border Patrol agents.” The IJ found that Ye

“ha[d] failed to provide a rational and reasonable explanation for

his failure to state his claim to the Border Patrol agent.”

             Ye appealed the decision of the IJ, noting, inter alia,

that the dates on the Sworn Statement and Jurat did not match. On

February 18, 2016, the BIA dismissed Ye’s appeal. The BIA upheld

the   IJ’s   denial    of    the    asylum       and   withholding   of   removal

applications, and concluded that Ye’s CAT claim failed because

“the facts do not demonstrate that the respondent would more likely

than not be tortured in China by or with the acquiescence of a

public official or other person acting in an official capacity.”

In reaching this outcome, the BIA adopted and affirmed the IJ’s

adverse credibility determination because “the IJ articulated


                                         - 5 -
specific, cogent reasons based in the record for finding that the

respondent was not credible.” The BIA noted that Ye raised the

issue of the Jurat’s date for the first time on appeal, but

concluded that he “ha[d] not shown that this affects the substance

of his interview.” In upholding the adverse credibility finding,

the BIA emphasized that Ye had an interpreter during the DHS

Interview, that he understood the interpreter, that he was re-read

his answers, and that he signed the interview record attesting

that his answers were truthful and accurate. The BIA additionally

noted that Ye did not tell the Border Patrol agent that he was

nervous or unable to understand the questions. The BIA also held

that       Ye’s   alternative    argument,   that   despite    the   adverse

credibility determination he had established a well-founded fear

of future persecution, was not raised below, and further, that it

was meritless based on the record. On March 14, 2016, Ye petitioned

for review of the dismissal.

     II.    STANDARD OF REVIEW

               “We review the decision of the BIA and ‘those portions

of the [IJ]’s opinion that the BIA has adopted.’” Pheng v. Holder,

640 F.3d 43, 44 (1st Cir. 2011) (quoting Romilus v. Ashcroft, 385

F.3d 1, 5 (1st Cir. 2004)). Questions of law are reviewed de novo,

with appropriate deference to the agency’s interpretation of the

statute it administers. Romilus, 385 F.3d at 5. We review questions

of     fact,      including   credibility    determinations,    under   the


                                     - 6 -
substantial evidence standard, reversing “only if ‘a reasonable

adjudicator would be compelled to conclude to the contrary.’”

Pheng, 640 F.3d at 44 (quoting Castillo-Diaz v. Holder, 562 F.3d

23, 26 (1st Cir. 2009)) (further internal quotation marks omitted).

     III. DISCUSSION

            Ye     has   the   burden    of     establishing   eligibility    for

asylum, withholding of removal, or CAT protection. See Wen Feng

Liu v. Holder, 714 F.3d 56, 60 (1st Cir. 2013). In his petition

for review, with respect to his asylum application, Ye argues (1)

that the IJ clearly erred in finding him not credible, and (2)

that     regardless      of    any   adverse       credibility     finding,      he

independently established a well-founded fear of persecution. Ye

makes the same arguments with respect to his application for

withholding for removal. Finally, he argues that no substantial

evidence supported the rejection of his CAT claim.

       A. Asylum

            To qualify for asylum, an applicant must be a “refugee,”

who faces “persecution or [has] a well-founded fear of persecution

on    account    of   race,    religion,      nationality,     membership   in   a

particular social group, or political opinion” in his country of

citizenship or where he “last habitually resided.” 8 U.S.C. §§

1101(a)(42)(A), 1158(b)(1)(A). “A well-founded fear of future

persecution must be both subjectively authentic and objectively

reasonable,” so that “an alien must show that he genuinely fears


                                        - 7 -
persecution were he to be repatriated and that his fear has an

objectively reasonable basis.” Villafranca v. Lynch, 797 F.3d 91,

95 (1st Cir. 2015). A well-founded fear of persecution is presumed

if the applicant establishes past persecution, but the presumption

can be rebutted. 8 C.F.R. § 1208.13(b). The crux of Ye’s petition

is   his   challenge   to   the   IJ’s   determination   that   he   was   not

credible, and the BIA’s acceptance of that adverse credibility

determination. Ye also argues that, even if the adverse credibility

determination stands, he established a well-founded fear of future

persecution.

            Credible testimony can satisfy an applicant’s burden of

proof, but an IJ is “entitled to evaluate the asylum-seeker’s

credibility.” Muñoz-Monsalve v. Mukasey, 551 F.3d 1, 8 (1st Cir.

2008). Congress codified guidance on how a factfinder should make

credibility determinations in such cases:

      Considering the totality of the circumstances, and all
      relevant factors, a trier of fact may base a credibility
      determination on the demeanor, candor, or responsiveness
      of the applicant or witness, the inherent plausibility
      of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral
      statements (whenever made and whether or not under oath,
      and considering the circumstances under which the
      statements were made), the internal consistency of each
      such statement, the consistency of such statements with
      other evidence of record (including the reports of the
      Department of State on country conditions), and any
      inaccuracies or falsehoods in such statements, without
      regard to whether an inconsistency, inaccuracy, or
      falsehood goes to the heart of the applicant’s claim, or
      any other relevant factor.



                                    - 8 -
8   U.S.C.    §   1158(b)(1)(B)(iii).         An   applicant’s   demeanor     at   a

hearing, which the IJ is best positioned to assess, “is often a

critical factor in determining [his] truthfulness.” Wen Feng Liu,

714 F.3d at 61 (quoting Laurent v. Ashcroft, 359 F.3d 59, 64 (1st

Cir. 2004)). An IJ may ultimately disregard or discount incredible

evidence. Pan v. Gonzales, 489 F.3d 80, 86 (1st Cir. 2007).

             There   was    substantial       evidence     supporting   the   IJ’s

adverse credibility determination and the BIA’s acceptance of it.

In supporting the determination, the IJ and BIA relied heavily on

the   DHS    Interview     and   the   fact    that   Ye   omitted   any   mention

whatsoever of past persecution, a fear of future persecution, or

events that might imply such a fear despite the fact that he

received a direct instruction soliciting such information and a

warning that he might not have the opportunity to disclose his

fear later. Further, the IJ and BIA relied specifically on the

Jurat in which Ye affirmatively stated that he was not afraid of

returning home and that he would not be harmed if he did so. In a

situation where “petitioner has told different tales at different

times,” “a judge is entitled to ‘sharply discount’ the testimony.”

Muñoz-Monsalve, 551 F.3d at 8 (quoting Pan, 489 F.3d at 86). The

BIA also explained in detail that Ye’s testimony before the IJ

supported the IJ’s reliance on the DHS Interview; namely, Ye’s own

testimony confirmed that he understood the questions, that the

interpreter read the answers back to him to verify their accuracy,


                                       - 9 -
and that Ye signed the interview attesting to its accuracy and

truthfulness. Under § 1158(b)(1)(iii), the IJ was entitled to rely

on the DHS Interview, its surrounding circumstances, the omissions

it evidenced, and its inconsistency with both the subsequent

credible fear interview and Ye’s hearing testimony in reaching the

adverse     credibility          determination.          Because        “determining

credibility is a matter of sound judgment and common sense . . . ,

when   an   alien’s     earlier      statements        omit    any    mention       of    a

particularly significant event or datum, an IJ is justified—at

least in the absence of a compelling explanation—in doubting the

petitioner’s veracity.” Wen Feng Liu, 714 F.3d at 61 (quoting

Muñoz-Monsalve, 551 F.3d at 8).

            The    IJ   and    BIA   did    not   err    in    finding       that    Ye’s

explanations for the inconsistency between the DHS Interview and

later claims, which included nerves, lack of understanding, and

the difficult journey, were insufficiently compelling. The BIA

noted that Ye never told the Border Patrol agent that he could not

understand the questions or that he was too nervous to be accurate.

The BIA clearly articulated its reasons for treating the DHS

Interview as reliable: the interview record and Ye’s subsequent

testimony    indicated        that   an    interpreter        was    used,    that       Ye

understood the questions asked, and that he attested to the

accuracy and truthfulness of his answers. In finding Ye not

credible    in    his   explanation       that    he   did    not    understand      the


                                      - 10 -
questions, the IJ emphasized that Ye had admitted to answering at

least some of the questions during the DHS Interview correctly,

which undermined his claim that he could not understand what he

was being asked. The IJ reasonably found it implausible that Ye

would have so blatantly omitted any mention of the alleged past

persecution from the DHS Interview if it had actually happened.

Finally, the BIA explained that it relied on the DHS Interview

despite the different dates on the Jurat and the Sworn Statement

because Ye did not raise the issue of the dates before the IJ and

also failed to explain why any such discrepancy substantially

affected the record.

          Ye next argues that the border interview was unreliable

and urges us to assess its reliability under the Second Circuit

standard as set forth in Ramsameachire v. Ashcroft, 357 F.3d 169,

180 (2d Cir. 2004). This Circuit does not require IJs to undertake

an inquiry into the reliability of initial interviews with Border

Patrol agents using specifically enumerated factors. See, e.g.,

Conde Cuatzo v. Lynch, 796 F.3d 153, 156 (1st Cir. 2015) (finding

inconsistencies across three interviews, including omissions in

initial interview with Border Patrol, to support IJ’s adverse

credibility determination); see also Jianli Chen v. Holder, 703

F.3d 17, 23 (1st Cir. 2012) (holding that BIA could rely on a form

customarily prepared by Border Patrol agents in supporting adverse

credibility determination because “[i]t is normally enough if the


                             - 11 -
IJ reasonably finds a proffered piece of evidence to be reliable

and its use to be fundamentally fair”). Ye has failed to persuade

us that the current case law in this Circuit and the applicable

statutes     provide    insufficient     guidance    on   making   credibility

determinations. Section 101(a)(3) of the REAL ID Act outlines how

IJs must make credibility determinations, and was added following

the decision in Ramsameachire. See REAL ID Act of 2005, Pub. L.

No. 109–13, Div. B, Title I, § 101(a)(3), 119 Stat. 302, 303

(codified at 8 U.S.C. § 1158(b)(1)(B)(iii)). Section 101(a)(3)

specifically allows IJs to consider “the consistency between the

applicant’s or witness’s written and oral statements (whenever

made   and    whether    or   not   under    oath,    and   considering    the

circumstances under which the statements were made).” 8 U.S.C. §

1158(b)(1)(B)(iii). For all the reasons already stated, including

the confirmatory statements by Ye during his testimony before the

IJ, the BIA’s reliance on the Sworn Statement and Jurat was

reasonable     and      supported   by      substantial     evidence.     Thus,

substantial      evidence      supported      the     adverse      credibility

determination. Given that Ye’s claim of past persecution relied on

his credibility, the BIA also did not err in concluding that Ye

failed to establish his eligibility for asylum based on past

persecution.

             Ye claims that, regardless of any adverse credibility

finding, he nonetheless adequately established a well-founded fear


                                    - 12 -
of future persecution. The argument runs as follows: because there

is a pattern or practice of persecuting Christians in China and

because Ye is Christian, Ye had a well-founded fear of future

persecution. The BIA noted that Ye presented this argument for the

first time before the BIA. He did not argue before the IJ that,

independent of his claims of past persecution, he had a well-

founded fear of future persecution because there was a pattern or

practice of persecuting Christians in China. Thus, the BIA did not

err   in   concluding    that   the    argument       was   not   exhausted.   See

Kechichian v. Mukasey, 535 F.3d 15, 22 (1st Cir. 2008).

            Nor did the BIA err in finding that the claim lacked

merit, in any event. Asylum “solely based on [an applicant’s]

membership in a protected group” is only available in “some extreme

cases.” Rasiah v. Holder, 589 F.3d 1, 5 (1st Cir. 2009) (emphasis

omitted). The standard for proving a “pattern or practice” of

persecution “is demanding and in substance requires a showing of

regular    and   widespread      persecution          creating     a   reasonable

likelihood of persecution of all persons in the group.” Id. at 5.

Here, the only evidence submitted regarding a pattern or practice

of    persecution,      independent     of     Ye’s     discredited    testimony

regarding past persecution, was the 2012 State Department report

on religious freedom in China. The report, which indicates that

certain Christians can avoid persecution in certain areas under

certain circumstances, is not enough. See Chen Qin v. Lynch, 833


                                      - 13 -
F.3d 40, 45 (1st Cir. 2016) (holding that State Department report

was “not enough to establish a pattern or practice of persecution”

of Christians in China). Moreover, Ye’s failure to tie the report

to his specific circumstances proves fatal to his argument. See

id. (“Nor is [the State Department report] sufficiently related to

her   own    situation       to    be   persuasive.”).    We   have   repeatedly

recognized that the BIA is justified in concluding that there is

no well-founded fear of future persecution based on a State

Department report alone, when no connection is established between

the   incidents    in    the       report   and   the    petitioner’s   specific

circumstances. See, e.g., Xian Tong Dong v. Holder, 696 F.3d 121,

126 (1st Cir. 2012) (“[O]verview reports . . . ‘do very little to

substantiate’ claims of persecution as they do not ordinarily

‘either     directly    or    by   reasonable     implication,   connect   these

foibles with the petitioner’s particular situation.’” (quoting

Lopez Perez v. Holder, 587 F.3d 456, 461 (1st Cir. 2009))); see

also Hong Chen v. Holder, 558 F. App’x 11, 16 (1st Cir. 2014)

(collecting cases). Thus, because he is unable to establish either

past persecution or a well-founded fear of future persecution,

Ye’s asylum claim fails.

      B. Withholding of Removal

             To qualify for withholding of removal, an applicant must

demonstrate that it is more likely than not that his “life or

freedom would be threatened in that country because of the alien’s


                                        - 14 -
race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R.

§ 1208.16(b). Because the bar for withholding of removal is higher

than   the   bar   for   asylum,   an   applicant   cannot   prevail   on   a

withholding application if he fails to establish the elements of

an asylum claim. Jianli Chen, 703 F.3d at 27; see also Mendez-

Barrera v. Holder, 602 F.3d 21, 27 (1st Cir. 2010) (“After all,

withholding of removal requires a showing, by a clear probability,

that an alien will more likely than not face persecution if

repatriated.”). Because his asylum claim fails, Ye’s withholding

of removal claim necessarily fails as well.

       C. CAT Protection

             Finally,    CAT   protection   requires    an   applicant      to

demonstrate that in the proposed country of removal, “it is more

likely than not that he or she would be tortured” by or with the

acquiescence of the government. 8 C.F.R. § 1208.16(c)(2); Mendez-

Barrera, 602 F.3d at 27. Ye failed to present any credible,

“particularized facts relating to [his] specific claim that [he]

would face a likelihood of government-sanctioned torture.” Mendez-

Barrera, 602 F.3d at 28. Besides his discredited testimony, Ye

presented a country report on religious freedom in China from 2012.

Country reports “are rarely dispositive” because of their “generic

nature,” id., and Ye does not persuade us that the IJ or BIA erred




                                   - 15 -
in their determinations. Thus, substantial evidence existed to

support the BIA’s rejection of Ye’s CAT claim.

  IV.     CONCLUSION

            For the foregoing reasons, the petition for review is

DENIED.




                              - 16 -